DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, 12, 13, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horan et al. (8,157,477).

Regarding claim 1, Horan et al. discloses a trenching assembly for use with a work machine to cut a trench in a surface, the trenching assembly comprising:
A rotatable blade (58)
A surface engaging member (bottom surface of hood 11) positioned to the side of the rotatable blade, wherein the rotatable blade partially extends beyond the surface engaging member (Figure 4)
Wherein a vertical position of the blade is adjustable relative to the surface engaging member (via 88,16,22)
Wherein the surface engaging member is pressed against the surface while the blade is cutting the trench (Figure 4)

Regarding claim 2, Horan discloses a hood assembly (11,19) the surface engaging member forms a lower planar surface of the hood assembly (11) and wherein the rotatable blade is at least partially positioned within the hood assembly.

Regarding claim 3, Horan discloses a plate (106), a motor (13) supported on the plate, the motor configured to rotate the rotatable blade and a blade actuator (22) disposed between the hood assembly and the plate, such that extension of the blade actuator changes the vertical position of the rotatable blade relative to the surface engaging member (via control 88).

Regarding claim 4, the plate (13) is slidingly received on the hood assembly (via slot 43).

Regarding claim 5, Horan discloses a work machine (14) having a chassis having a plurality of ground drive members and a linkage assembly (49) disposed between the chassis and the trenching assembly.

Regarding claim 6, Horan discloses a blade actuator (22) for adjusting the vertical position of the blade relative to the surface engaging member.

Regarding claim 7, Horan discloses a plurality of teeth supported on the blade (Figures 6 and 7).

Regarding claim 10, Horan discloses a work vehicle (14) supporting the trenching assembly and a level cylinder (cylinders that move skid steer arms to raise and lower 

Regarding claim 12, Horan discloses a system comprising:
A work machine (14) comprising:
A trenching assembly comprising
A hood assembly (11,19), having a planar lower surface in which an opening is formed, the opening characterized by an enclosed shape entirely frame around its perimeter by the lower surface
A rotatable blade (58) at least partially positioned within the hood assembly and extending through the opening (Figure 4)
A plate (106) slidingly supported (via slot (43)) on the hood assembly and supporting the rotatable blade
A first actuator (22) configured to adjust the vertical position of the rotatable blade relative to the opening
A second actuator (unnumbered skid steer arm actuator – Figure 3) configured to apply a force to the lower surface of the hood assembly
A chassis attached to the trenching assembly, the chassis comprising at least one ground drive member

Regarding claim 13, Horan discloses that a trench is formed in the ground in which the rotatable blade is partially positioned within the trench and the lower surface of the hood is pressed into the ground by the second actuator.

Regarding claim 15, Horan discloses a method of using the system described above including selecting a desired trench depth, extending the rotatable blade through the opening a distance substantially equal to the desired trench depth, thereafter rotating the blade and placing the lower surface on the ground and operating the at least one ground drive member to translate the rotating blade across a surface of the ground thereby opening a trench.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horan et al. (8,157,477) as applied to claim 7 above and further in view of Jakob et al. (4,139,318).

Regarding claim 8, Horan discloses the invention as described above, but fails to disclose that the teeth on the trenching blade are made of carbide.  Like Horan, Jakob also discloses a device capable of creating a trench utilizing a toothed blade.  Unlike Horan, Jakob discloses the use of carbide tipped teeth.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize carbide teeth in Horan as taught by Jakob as a simple substitution of one known element for another to obtain predictable results (KSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).  Further, it would have been an obvious matter of art recognized equivalence to utilize carbide teeth, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Horan et al.  


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horan et al. (8,157,477) as applied to claim 7 above and further in view of Marten (4,640,551).

Regarding claim 9, Horan discloses the invention as described above, but fails to disclose that the teeth on the trenching blade are made of diamond.  Like Horan, Marten art recognized equivalence to utilize diamond teeth, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Horan et al.  


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horan et al. (8,157,477) as applied to claim 13 above and further in view of Dofher (8,061,344).


Regarding claim 14, Horan discloses the invention as described above, but fails to disclose a vacuum system for removing spoils.  Like Horan, Dofher also discloses a rotating blade for creating a slit trench in the ground. Unlike Horan, Dofher further discloses the use of a vacuum system for removing spoils from the trench and hood member.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a vacuum system in Horan as taught by Dofher as the use of a known technique to improve similar devices in the same way (IKSR International Co. v. Teleflex Inc., 550 USPQ2d 1385 (2007)).


Allowable Subject Matter
Claims 11 and 16-18 are allowed.



Response to Arguments
Applicant's arguments filed 9/28/21 have been fully considered but they are not persuasive. Regarding claims 1-10 and 12-15 applicant argues that Horan fails to disclose that the surface engaging member (11) is pressed against the surface while the blade is cutting the trench.  Applicant argue that when Horan discloses engagement, it is disclosing engagement of the blade with the soil, not the hood with the soil. The examiner disagrees.  Horan discloses three trench engaging arrangements including a non-ground engaigngn position, a ground engaging position and a trench engaging position (column 5 lines 10-12).  The trench engaging position refers to when the blade is engaged with the ground/trench.  The second position is still referred to as a “ground engaging position” even though the blade is not engaged with the trench in this position which means that another portion of the device besides the blade is engaged with the ground and therefore applying pressure to the ground surface.  Once the trenching unit is in the ground engaging position, the blade is then moved into trench engaging position to dig the trench.  As is seen in the figures, the hood (11) is in contact with the ground.  Further, Horan specifically states that in the hood is moved into a ground engaging position (45) when the blade is raised up and the operator moves the trenching unit into a “ground engaging position” (column 6 lines 7-13).  The blade is then moved into trench digging position.  As noted by applicant the front wheel (20) is optional.  Further, Horan discloses that when the front wheel (20) is used, it is used to “assist in relief of load pressure” thereby implying that load pressure is present.  Horan does not disclose that all load pressure is removed through use of the wheel, only that the wheel takes some pressure off.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671